    Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 1 of 12 PageID #:70


                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               IllinoisFebruacityry
                                 EASTERN DIVISION   2

                                     )
MARTESA LEE,                         )
                                     )
                    Plaintiff,       )
                                     )                 No. 20-CV-1508
          v.                         )
                                     )                 Hon, John J. Tharp, Jr.
CITY OF CHICAGO, a municipal         )
corporation, Chicago Police Officer  )                 Mag. Judge Jeffrey Cummings
RAYMOND J. HARAN, and Chicago Police )
Sergeant WILLIAM J. SPYKER,          )
                                     )                 Jury Trial Demanded.
                    Defendants.      )


                       FIRST AMENDED COMPLAINT AT LAW

   NOW COMES Plaintiff MARTESA LEE, complaining of the Defendants, CITY OF

CHICAGO, a municipal corporation; Chicago Police Officer RAYMOND J. HARAN, and

Chicago Police Sergeant WILLIAM J. SPYKER, and states the following:

                             JURSDICTION AND VENUE

      1.     This action arises under the Constitution of the United States, particularly

the First, Fourth and Fourteenth Amendments to the Constitution of the United States,

under the laws of the United States, particularly the Civil Rights Act, Title 42 of the

United States Code, Sections 1983 and 1988, and under the laws of the State of Illinois.

      2.     The jurisdiction of this Court is invoked under the provisions of Title 28 of

the United States Code, Sections 1331 and 1343.              Plaintiff also invokes the

supplemental jurisdiction of this Court pursuant to Title 28 of the United States Code,

Section 1367.




                                           1
    Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 2 of 12 PageID #:71




       3.      Venue is proper in the United States District Court for the Northern District

of Illinois under Title 28 of the United States Code, Section 1391(b)(2), as the events

complained of occurred within this district.

                                          PARTIES

       4.      At all times relevant herein, Plaintiff MARTESA LEE (hereinafter

“Martesa”) was a resident of the CITY OF CHICAGO, County of Cook, State of Illinois,

and a citizen of the State of Illinois.

       5.      At all times relevant herein, Defendant RAYMOND J. HARAN (hereinafter

“Defendant Haran”) was a sworn police officer employed by Defendant CITY OF

CHICAGO, and was acting within the scope of his agency, service and/or employment

with the CITY OF CHICAGO, and was acting under color of the statutes, ordinances,

regulations, customs, and usages of the State of Illinois.

       6.      At all times relevant herein, Defendant WILLIAM J. SPYKER (hereinafter

“Defendant Spyker”) was a sworn police officer/sergeant employed by Defendant CITY

OF CHICAGO, and was acting within the scope of his agency, service and/or

employment with the CITY OF CHICAGO, and was acting under color of the statutes,

ordinances, regulations, customs, and usages of the State of Illinois.

       7.      Defendant CITY OF CHICAGO is a municipal corporation organized,

existing and doing business under the laws of the State of Illinois, and at all times

relevant provided police services in the CITY OF CHICAGO through the Chicago Police

Department.

       8.      At all times relevant herein, the Defendant, CITY OF CHICAGO, employed

a force of police officers who served through the Chicago Police Department and who



                                               2
    Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 3 of 12 PageID #:72




were assigned to work within various geographical areas within the CITY OF

CHICAGO.

                                        FACTS

         9.    On or about February 4, 2020, at or around 2:00 p.m., Martesa was

employed and working on duty as a supervisor for the Chicago Transit Authority

(“CTA”). She was wearing a blue CTA coat with the CTA logo displayed prominently,

and a hat with a metal badge on the front displaying the words “Supervisor Chicago

Transit Authority”.

         10.   On or about February 4, 2020, at or around 2:00 p.m., Martesa was the

assigned Person In Charge (“PIC”) on the scene of a stabbing that had taken place at

the Jackson station of the CTA’s Red Line. One of her responsibilities as the PIC was

to determine whether trains should stop at the station as usual, or bypass the station in

the aftermath of the stabbing.

         11.   As she walked on the station platform, Martesa observed police officers

standing around, including Defendant Haran. As Martesa was walking on the platform,

communicating on her radio, Defendant Haran approached her from behind and stated,

“Ma’am, ma’am. Come out here.” He did not explain what he meant by “come out

here".

         12.   Martesa, still communicating on her radio, signaled to HARAN that she

was speaking with someone. HARAN stated, “You need to come out of the crime

scene, Ma’am.”

         13.   HARAN did not clarify where the crime scene started or ended.

         14.   HARAN did not tell Martesa where he wanted her to go.



                                           3
    Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 4 of 12 PageID #:73




         15.   At this time, there was no crime scene tape or other physical markings

signifying a crime scene, let alone indicating the boundaries of the purported crime

scene.

         16.   Moments earlier, Martesa had walked in the same location right past

HARAN with no incident. HARAN had said nothing.

         17.   In fact, only moments earlier, HARAN, a patrol officer, had unilaterally

decided where the crime scene should be.

         18.   Martesa had no way of knowing where she should go to “come out of the

crime scene.”

         19.   Defendant HARAN stated to Martesa, “Please get out of the crime scene.”

As he said this, Defendant HARAN grabbed Martesa by the elbow and forcefully led her

toward the edge of the platform near the tracks.

         20.   Martesa turned around and advised Defendant HARAN not to put his

hands on her. Defendant HARAN responded, “Then don’t go through the crime scene

again.”

         21.   Once again, HARAN failed to inform Martesa where the crime scene

began and ended, and how exactly she should avoid “go[ing] into the crime scene

again.”

         22.   At this time, there was still no crime scene tape or other physical markings

signifying a crime scene, let alone indicating the boundaries of the purported crime

scene.

         23.   Defendant HARAN never threatened to arrest Martesa, nor did he attempt

to initiate an arrest.



                                             4
    Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 5 of 12 PageID #:74




       24.    Martesa walked away and continued doing her job.

       25.    A few minutes later, Martesa approached Defendant SPYKER, and

advised him that she had an issue with one of his officers.

       26.    Martesa stated that Defendant HARAN had grabbed and pushed her.

       27.    SPYKER asked Martesa if she wanted him to ask HARAN why he

grabbed and pushed her.

       28.    Martesa stated to SPYKER, “I want something to be done.”

       29.    Upon hearing that Martesa wanted to pursue a complaint against

Defendant HARAN, SPYKER said, “If he tells me that you were obstructing the crime

scene, we’re gonna arrest you.”

       30.    Martesa, in disbelief, stated, “You’re not gonna arrest me for doing my job,

this is my job.”

       31.    SPYKER responded, “Yes we are…that’s the way it’s gonna go, if you

wanna complain.”

       32.    After further discussion, SPYKER asked Martesa, “Are you the

supervisor?” She stated that she was. SPYKER asked her, “Is it worth it to you, [is it]

that serious, for this?”

       33.    In other words, SPYKER was asking Martesa if it was worth getting

arrested in order to pursue her complaint against Defendant HARAN.

       34.    Defendant SPYKER indicated to Defendant HARAN to come over.

Defendant HARAN walked right through the crime scene – now identified with yellow

tape – to approach Martesa and SPYKER.




                                            5
    Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 6 of 12 PageID #:75




          35.   After Defendant HARAN had come over, Martesa stated, “It’s all on

camera, and I’m done with it now.”

          36.   Defendant SPYKER asked her, “Are we done with this?” Martesa

responded, “No, I’m not done with it, y’all could be done with it.”

          37.   SPYKER asked Martesa once again, “You’re not done with it?” Martesa

responded, “Oh, no I’m not.” Upon hearing this, SPYKER stated to HARAN, “Do you

wanna have her arrested for obstructing our crime scene?”

          38.   Moments later, SPYKER ordered HARAN to arrest Martesa.

          39.   HARAN placed Martesa in handcuffs behind her back.

          40.   Neither SPYKER, HARAN, nor any other officer informed Martesa of her

rights.

          41.   Martesa was forced to stand on the train platform handcuffed for

approximately eight minutes, in front of passengers, her colleagues, and television

cameras.

          42.   Eventually, Martesa was released. She was never charged with a crime.

          43.   That evening, Martesa saw herself on television, handcuffed at her place

of business like a criminal.

          44.   On information and belief, neither SPYKER, HARAN, nor any other officer

ever completed an arrest report, which would have required that the officer articulate

probable cause for the arrest.

          45.   A subsequent report approved by Defendant SPYKER described the

incident as follows:

   WHILE ESTABLISHING AND PROTECTING CRIME SCENE, PO HARAN
   #10571 OBSERVED CTA SUPERVISOR LEE WALK THROUGH AND


                                             6
    Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 7 of 12 PageID #:76




   POTENTIALLY CONTAMINATE THE SCENE. PO HARAN ORDERED
   OFFENDER TO STOP WALKING THROUGH SCENE. OFFENDER DID NOT
   COMPLY AND PO HARAN ESCORTED OFFENDER FROM THE PERIMETER
   OF SCENE. OFFENDER BECAME IRRATE [sic] AND WAS MOMENTARILY
   DETAINED (ISR#5159104) GENERATED TO DOCUMENT THE STOP. NO
   CHARGES AT THIS TIME.

       46.    There was no mention in the report – or, on information and belief, any

report – that Martesa was only arrested after she made it clear she intended to pursue a

complaint against Defendant HARAN.

       47.    Later, Defendant HARAN stated to another officer, “Now she’s gonna put

a number on me”, referring to a Complaint Register number.

                         COUNT I – FEDERAL CLAIM
             VIOLATION OF PLAINTIFF’S FIRST AMENDMENT RIGHTS
                     DEFENDANTS HARAN AND SPYKER

       48.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

       49.    Defendant SPYKER violated Martesa’s First Amendment Rights by

threatening her with the possibility of arrest if she persisted in lodging a complaint about

the misconduct of Defendant HARAN.

       50.    Defendants HARAN SPYKER further violated Martesa’s First Amendment

rights by handcuffing and detaining her in retaliation for her statement that she wanted

to file a complaint about the misconduct of Defendant Haran.

       51.    As a proximate result of Defendants HARAN and SPYKER’s misconduct,

Martesa suffered severe pecuniary damages, including loss of liberty, humiliation, and

physical and emotional pain and suffering.

   WHEREFORE, the Plaintiff, MARTESA LEE, prays for judgment against Defendants

HARAN and SPYKER in a fair and reasonable amount, including compensatory and


                                             7
    Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 8 of 12 PageID #:77




punitive damages, reasonable attorneys’ fees, and for any additional relief this Court

deems just and proper.

                            COUNT II – FEDERAL CLAIM
                             UNLAWFUL DETENTION
                         DEFENDANTS HARAN AND SPYKER

      52.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      53.    Defendants HARAN and SPYKER caused Martesa to be detained

unreasonably and without probable cause, and without reasonable suspicion, resulting

in her unlawful detention, in violation of the Fourth Amendment to the U.S. Constitution

      54.    As a proximate cause of Defendants HARAN and SPYKER’s misconduct,

Martesa suffered severe pecuniary damages, including loss of liberty, humiliation, and

physical and emotional pain and suffering.

   WHEREFORE, the Plaintiff, MARTESA LEE, prays for judgment against Defendants

HARAN and SPYKER in a fair and reasonable amount, including compensatory and

punitive damages, reasonable attorney’s fees, and for any additional relief this Court

deems just and proper.

                            COUNT III – FEDERAL CLAIM
                          FALSE ARREST/ILLEGAL SEIZURE
                         DEFENDANTS HARAN AND SPYKER

      55.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      56.    Defendants HARAN and SPYKER arrested and/or seized Martesa without

probable cause to believe she had committed a crime, in violation of the Fourth

Amendment to the U.S. Constitution.



                                             8
     Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 9 of 12 PageID #:78




        57.    At all times relevant, Defendants HARAN and SPYKER were acting

under color of the statutes, ordinances, regulations, customs, and usages of the State of

Illinois, and within the scope of their employment as Chicago police officers.

        58.   As a proximate cause of Defendants HARAN and SPYKER’s misconduct,

Martesa suffered severe pecuniary damages, including loss of liberty, humiliation, and

physical and emotional pain and suffering.

    WHEREFORE, the Plaintiff, MARTESA LEE, prays for judgment against Defendants

HARAN and SPYKER in a fair and reasonable amount, including compensatory and

punitive damages, reasonable attorney’s fees, and for any additional relief this Court

deems just and proper.

                             COUNT IV — STATE CLAIM
                              FALSE IMPRISONMENT
                                CITY OF CHICAGO

        59.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

        60.   In the manner described more fully above, Defendant City of Chicago, by

its agents, Defendants HARAN and SPYKER, restrained Martesa without having

reasonable grounds to believe that she committed an offense.

        61.   The actions of Defendant City of Chicago, by and through its agents, were

done intentionally, or with such reckless disregard for their natural consequences as to

constitute the tort of false imprisonment under the laws and Constitution of the State of

Illinois.

        62.   The actions of Defendant City of Chicago, by and through its agents,

constituted willful and wanton conduct.



                                             9
   Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 10 of 12 PageID #:79




       63.      At all times relevant, Defendants HARAN and SPYKER were acting

under color of the statutes, ordinances, regulations, customs, and usages of the State of

Illinois, and within the scope of their employment as Chicago police officers.

       64.    As a direct and proximate result of the Defendant’s acts, Martesa suffered

severe pecuniary damages, including loss of liberty, humiliation, physical and emotional

pain and suffering, and loss of normal life.

   WHEREFORE, the Plaintiff, MARTESA LEE, prays for judgment against Defendant

City of Chicago in a fair and reasonable amount, and for any additional relief this Court

deems just and proper.

                                       COUNT V
                    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                   CITY OF CHICAGO

       65.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

       66.    Defendant CITY OF CHICAGO, by and through its agents, Defendants

HARAN and SPYKER, engaged in extreme and outrageous conduct against Martesa as

set forth herein.

       67.    By subjecting Martesa to such conduct, Defendant CITY OF CHICAGO,

by and through its agents, intended to inflict severe emotional distress upon her and

knew that its conduct would cause her severe emotional distress.

       68.      At all times relevant, Defendants HARAN and SPYKER were acting

under color of the statutes, ordinances, regulations, customs, and usages of the State of

Illinois, and within the scope of their employment as Chicago police officers.




                                               10
   Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 11 of 12 PageID #:80




      69.    The actions of Defendant City of Chicago, by and through its agents,

constituted willful and wanton conduct.

      70.    As a direct and proximate result of Defendant’s outrageous conduct,

Martesa was injured, and suffered severe emotional distress.

      WHEREFORE, the Plaintiff, MARTESA LEE, prays for judgment against

Defendant City of Chicago in a fair and reasonable amount, and for any additional relief

this Court deems just and proper.



                         COUNT VI -- INDEMNIFICATION CLAIM
                                 CITY OF CHICAGO

      71.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      72.    At all relevant times, CITY OF CHICAGO was the employer of Defendants

HARAN and SPYKER.

      73.    Defendants HARAN and SPYKER committed the acts alleged above

under color of law and in the scope of their employment as employees of the CITY OF

CHICAGO.

      74.    Illinois law provides that governmental entities are directed to pay any tort

judgment for any damages for which employees are liable within the scope of their

employment activities.

  WHEREFORE, should either or both Defendants HARAN and SPYKER be found

liable on one or more of the claims set forth above, the Plaintiff, MARTESA LEE,

demands that, pursuant to Illinois law, Defendant CITY OF CHICAGO be found liable

for any judgment plaintiff obtains against Defendants HARAN and/or SPYKER, as well


                                           11
   Case: 1:20-cv-01508 Document #: 12 Filed: 05/11/20 Page 12 of 12 PageID #:81




as attorney’s fees and costs awarded, and for any additional relief this Court deems just

and proper.



  DATED:      May 11, 2020

                                                      Respectfully submitted,


                                                By:      /s/ Jordan Marsh
                                                      Attorney for Plaintiff
  LAW OFFICE OF JORDAN MARSH
  55 East Monroe Street, Suite 3800
  Chicago, IL 60603
  (312) 401-5510
  jordan@jmarshlaw.com
  Atty # 6216489




                                           12
